Wagner, Judge,
delivered the opinion of the court.
This was a suit in the nature of a bill in equity, for rescission aiid cancellation of a contract in respect of an exchange of lands. The petition asked for rescinding the contract, and also prayed for general relief; but it was admitted on argument that the prayer for rescission could not be granted, because the property had been changed in such a manner that it was impossible to have it restored. But it is contended that, although that part of the bill failed, the court should still have awarded the plaintiff compensation, under the prayer for general relief.
Judge Story says, “ the usual course is for the plaintiff, in this part of the bill, to make a special prayer for the particular relief to which lie thinks himself entitled, and then to conclude with a prayer for general relief, at the discretion of the court. The latter can never be properly and safely omitted; because, if the plaintiff should mistake the relief to which he is entitled, in his special prayer, the court may yet afford him the relief to which he has a right, under the prayer of general relief” — Sto. Eq. PI. § 40.
It is a well established rule, that where a court of equity once acquires jurisdiction of a cause, it will retain it to do full and complete justice. It will sometimes give damages, which are generally only recoverable at law, in lieu of equitable relief, where it has obtained jurisdiction on other grounds—Wiswall v. McGown, 2 Barb., S. C. 270.
We entertain no doubt about the petition being sufficient under the general relief clause to enable the plaintiff to obtain compensation, providing the evidence made out a case showing he was entitled to such relief. Fraudulent misrepresentation and concealment by a vendor of land, as to the nature, quality, quantity, situation, and title thereof, affecting the whole subject matter of the contract, will entitle the ven-dee to relief in equity, and he will not be left to his remedy at law: but such misrepresentation by the vendor, to furnish a ground for equitable interference, must be in reference to *59some material thing unknown to the vendee, either from not having examined, or from want of opportunity to be informed, or from special confidence being reposed in the vendor. As when the vendor, as is charged in this case, prevents the vendee from making an examination of the records as regards the title, by assurances that the title is perfectly good, and the property is free from encumbrances, and upon the faith of such assurances and representations the vendee abstains from making the proper examination. But in all such cases the court will not ac.t without the clearest proof of the fraudulent misrepresentations, and that they were made under such circumstances as show that the contract was founded upon them — 1 Sto. Eq. Jur. § 200.
The petition in this case sets out sufficient facts, if proved, to warrant the interference of a court of equity; but every material allegation in the petition is positively denied in the answer, and the proof is not clear of fraudulent misrepresentations by the vendor, or that the contract was induced and entered into on account of such misrepresentations. The evidence of Walters and Leffingwell, in respect to Anderson’s declarations that the property was all right, and that he sold it to Holland free of encumbrance, fails entirely to show that any particular faith or confidence was reposed in the representations of Anderson, or that he caused or persuaded Holland to refrain from examining the records. The evidence of Cornwell proves nothing. And besides, with a full knowledge of all the facts, on the 21st of May, 1861, Holland wrote a letter to Anderson, which was given in evidence, fully exculpating him from all charges of misrepresentations, or unfairness in the transaction.
The record discloses no error in the judgment of the court below.
Judgment affirmed.
The other judges concur.